—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered July 22, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Although the court’s charge did contain the rhetorical "who speaks the truth”, we reject defendant’s contention that the court erroneously "made virtually certain that the jurors would not apply the reasonable doubt standard until after they had determined what was the truth”. The charge as a whole conveyed to the jury that it must determine whether the credible proof established defendant’s guilt beyond a reasonable doubt. We have considered defendant’s remaining contention and find it to be without merit. Concur—Sullivan, J. P., Kupferman, Nardelli and Williams, JJ.